UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7144



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ROBERT APONTE NORTH,

                                            Defendant - Appellant.



                            No. 00-7273



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ROBERT APONTE NORTH,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-00327-A, CA-99-01749-A)


Submitted:   December 12, 2000         Decided:     December 27, 2000
Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Aponte North, Appellant Pro Se. William Edward Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated cases, Robert Aponte North seeks to ap-

peal the district court’s order denying his motion filed under 28

U.S.C.A. § 2255 (West Supp. 2000), and the court’s order denying

his post-trial motion under Fed. R. Civ. P.59(e). We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, in No. 00-7144, we grant North’s motion to

submit declaration, deny North’s motions for production of docu-

ments and for a certificate of appealability, and dismiss the

appeal on the reasoning of the district court.    United States v.

North, Nos. CR-98-00327-A; CA-99-01749-A (E.D. Va. July 25, 2000).*

In No. 00-7273, we have reviewed the district court’s order denying

the Rule 59(e) motion, and find no abuse of discretion.   See Brown

v. French, 147 F.3d 307, 310 (4th Cir. 1998).    Therefore, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED



     *
       Although the district court’s judgment or order is marked as
“filed” on July 24, 2000, the district court’s record shows that it
was entered on the docket sheet on July 25, 2000.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).

                                3